Citation Nr: 0509628	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1969 to April 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for chronic bronchitis.  In April 2002, the RO reviewed the 
issue of the veteran's entitlement to service connection for 
chronic bronchitis on the merits and denied the claim.  In 
September 2002, the Board determined that additional 
development of the record was necessary.  In September 2003, 
the Board remanded the veteran's claim to the RO for 
additional action.  The veteran is represented in this appeal 
by Joseph R. Moore, Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
chronic bronchitis as that disorder existed prior to service 
entrance and was aggravated during his period of active 
service.  In reviewing the veteran's service medical records, 
the Board observes that the veteran's service medical 
records, including the reports of his physical examination 
for service entrance and physical examination for service 
separation, make no reference to chronic bronchitis or any 
other chronic pulmonary disorder.  The report of a December 
2003 VA examination for compensation purposes notes that the 
veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD).  The VA examiner opined that:

It is as least as likely is (sic) not 
that his COPD originated in the service - 
by both the veteran's account and his 
physician's account from his preteen to 
teenage years, the veteran had bronchitis 
prior to entering the service.  The 
veteran's treating physician has 
presented a letter, which appears in the 
veteran's C-file and highlights from that 
letter are in the body of this exam.  
According to those highlights, the 
veteran's pulmonary disease pre-dates his 
service in the military.  ...  Considering 
the veteran's extensive tobacco history, 
it is not likely that his pulmonary 
condition would be any less severe if he 
had not been to Japan.  ...  Thus, it is 
this examiner's opinion that the 
veteran's service did not alter the 
course of the disease.  

The examiner's examination findings are self-contradictory 
inasmuch as they appear to concurrently find that the 
veteran's chronic COPD existed prior to service entrance and 
also to have originated during active service.  The physician 
failed to discuss the absence of any inservice findings as to 
a chronic pulmonary disorder.  Given such facts, the December 
2003 examination report is inadequate for rating purposes.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In a February 1998 written statement, the veteran appears to 
indicate that he had filed a Social Security Administration 
(SSA) claim.  Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in making the award is not of record.  The VA's 
statutory duty to assist the veteran includes an obligation 
to obtain the records from the SSA.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992).  Accordingly, this case is 
REMANDED for the following action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

2.  Then schedule the veteran for an 
additional VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic pulmonary disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic pulmonary disorder had its onset 
during active service or is in any other 
way causally related to such service.  
Send the claims folder, including a copy 
of this Remand, to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic bronchitis.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


